Future agreement on Kosovo (debate)
The next item is the statement by the Council and the Commission on the future agreement on Kosovo.
President-in-Office of the Council. (PT) Mr President, honourable Members, a brief statement about Kosovo. Significant progress has undoubtedly been made over the last years with regard to stabilisation in the Western Balkan area. However, a key challenge still remains for this progress to be consolidated: the conclusion of the process to determine Kosovo's future status and the implementation of the result with a strategic objective.
What is needed is a timely and sustainable resolution that lays the foundation for a democratic and multiethnic Kosovo, committed to establishing the rule of law and promoting regional stability and the region's European perspective. The determination of Kosovo's status is a crucial prerequisite to consolidating stability in the region. The EU has invested a great deal in the Balkans in both economic and political terms, so we have no wish to see the region destabilised once more.
As it is a European region, the European Union should be at the forefront of attempts to resolve matters relating to Kosovo. Consequently, a solution must rapidly be found via the United Nations Security Council. The status quo is not sustainable.
In accordance with the declaration of EU Foreign Ministers in Luxemburg on 18 June, the Council confirmed its support for special envoy Martti Ahtisaari and reiterated its position that his Comprehensive Proposal constitutes the basis for settling the status issue by means of a new resolution by the United Nations Security Council.
The European Union remains entirely committed to ensuring the timely adoption of such a resolution by the United Nations Security Council, which will also serve as a basis for the international and EU presence. A continued united stance by the Member States, in addition to a firm and coherent approach to Kosovo, will be decisive in achieving this objective. The Council also reasserted its conviction that the resolution of this question is entirely unique and does not establish a precedent.
The EU continues to be available to play an important role in implementing the resolution of Kosovo's future status. Our planning on the ground is well underway and has been undertaken based on the global approach adopted by the Council in December 2006, and on the assumption that a new resolution conferring a clear mandate on the EU will be adopted by the United Nations Security Council.
We are determined to guarantee a successful transition and to this end have been working in close collaboration with the United Nations Mission in Kosovo, which has given assurances that it will fully maintain its operational force until its mandate expires.
Member of the Commission. Kosovo's future status is the last remaining status issue that resulted from the break-up of Yugoslavia. It is vital to get movement in the UN Security Council at this stage. The Security Council members need to carry their responsibility for resolving Kosovo's status and set up a multilateral framework giving the whole region a sustainable outcome.
I call on Serbia to play a constructive role in the next phase of the process. I call on all those involved not to pursue unilateral actions, whether declarations or veto threats, which would only harm the interests of us all in a stable region that can fully become part of the European Union.
In March you adopted a resolution on Kosovo here in Parliament. In my view our institutions share much common ground. You took the view that the only sustainable settlement is one that respects all communities, helps Kosovo's economic recovery and provides an international presence to safeguard the interests of all ethnic communities.
In June, the Council confirmed the EU support for UN Special Envoy Martti Ahtisaari and his comprehensive proposal as the basis for the settlement of Kosovo's status and a new UN Security Council resolution.
We support the proposal as the best possible available compromise that can ensure that all communities have a future in Kosovo where democracy and the rule of law can take a firm hold.
The key elements of this proposal are the building blocks of any modern society. They include the protection of the rights of communities, protection of cultural and religious heritage and basic constitutional and security provisions. All these are vital for a democratic and multiethnic Kosovo.
In a nutshell, we must do three things now. Firstly, we must settle Kosovo's status without unnecessary delay. Secondly, we must preserve the essence of the current settlement proposal and thirdly we must further support Kosovo's European aspirations and progress towards the European Union.
As Commissioner, I have already opened up several instruments under the stabilisation and association process. The Commission engages in a regular dialogue on reforms. We provide generous assistance. We monitor progress on the basis of European partnership, and we have opened up regional cooperation activities with Kosovo.
Delaying the process for delay's sake is a potentially dangerous exercise. It can hardly merge the diametrically opposed positions on status, but it could increase the risk of instability on the ground.
Hence, we must show the Kosovars that there is movement and that there will be a solution. We must not allow the hardliners to gain the upper hand. The Balkans and Europe would suffer the consequences of such a development.
Kosovo is indeed a profoundly European matter. We have much at stake to achieve a sustainable settlement. As you said in your March resolution, finding a solution on the basis of Mr Ahtisaari's proposal is of the greatest importance for the stability and further development of the entire region. Both Serbia and Kosovo are due to become part of the EU, like their neighbours, since the future of the Western Balkans lies in the EU.
Indeed, neither Russia nor the United States is as directly affected by what happens in the Balkans as Europeans are. It is Europe that would pay the price if the status process failed, and therefore Kosovo's status should not be settled by unilateral declarations or unilateral veto threats, but by effective and responsible multilateralism. A sustainable settlement is indeed best achieved by a managed and multilateral process.
Let me close by reiterating that delaying the status process for delay's sake will get us nowhere. It would only risk instability in Kosovo, prolong the agony in Serbia and delay the region's movement towards the European Union.
This is the time, therefore, when Europe, the EU and its Member States, must show leadership and help bring a sustainable solution to Kosovo. We owe it to Kosovo. We owe it to the Balkans and we owe it to Europe.
Mr President, I would like to thank the Commissioner for being so clear. Yesterday, the new UN General Secretary also stressed that the continued failure to resolve the status issue constitutes a serious threat to peace. If Kosovo, where 90% of the population is Albanian, does not finally get what it deserves, namely independence under international supervision, then economic instability and political unrest could ensue. It is high time that we took a pragmatic line.
Seventy-five per cent of this House voted in favour of the Ahtisaari plan. We made it clear that we favour independence under international supervision. The Commission, most Member States, and also the USA, have taken the same line. So it is high time that we put an end to the deadlock in the Security Council. Russian and Serbian nationalism can no longer be allowed to delay a peaceful solution that will give the Serbs in Kosovo extensive, internationally-guaranteed rights that are far better than those accorded to other ethnic minorities in other European states.
Now is the time to push forward with a solution, not least because our vital EU mission needs both a stable international legal basis and broad acceptance among the Kosovans if we are to avoid being seen as an occupying power. It is therefore essential that we push ahead, with a view to achieving a long-overdue political solution.
Mr President, I would like to make it clear that we are not willing to allow the West to fall into the trap of allowing the Serbian constitution to make territorial claims on Kosovo and the Russians to say they will veto resolutions until Serbia agrees - which it will be unable to do because of the constitution approved by a dubious referendum. An artificial barrier is being created that represents a serious threat to peace.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, the debate is not being concluded as speedily as some might wish. I can see the risk referred to by the Commissioner, but I also see this as an opportunity. We should use this opportunity, rather than always looking at the negative side. What do we want? We want to send a message to Serbia through a Stabilisation and Association Agreement and by reducing visa restrictions - provided Serbia cooperates with the ICTY - to say that the country is welcome in the European Union, and we want to see an end to this constant self-flagellation and inferiority complex.
Secondly, we want a new status for Kosovo on the basis of Mr Ahtisaari's proposal for a resolution. I am not saying that we would not be willing to accept some changes, but that requires talks, and the Serbian and Kosovan representatives must be willing to talk to one another. I do not think that they will agree, but they should at least clear up those points that can be cleared up. Both sides need to act responsibly, because they are still going to have to live alongside one another in the region in future, particularly if they want to be part of Europe. There is no room for a threat to stability.
So I fully agree with the Commissioner that we cannot defer matters just for the sake of it; instead we need to make good use of our time. I am delighted that the Prime Minister of Kosovo has said that he does not want to take any unilateral measures in the coming months. That is more than some speakers in this House. I am also very pleased to hear, if it is true, that the USA will not support any such steps, since the European Union would be the primary victim. We call on Russia to abandon its veto and its blocking of the resolution. Russia cannot gain anything for Abkhazia and Transnistria that it has not already obtained through military force.
What we are trying to do now is ensure a peaceful transition. It is also in Kosovo and Albania's interest to tie Serbia into the new status as tightly as possible and to send Serbia a clear signal from Europe. Albania and the Albanians in Kosovo could not ask for more.
Mr President, I was unable to hear the Commissioner's speech because I was engaged in other parliamentary business. From what I have heard, however, I very much share the view that, on the one hand, time is running out, but that, at the same time, we do not feel under pressure whereby if we do not take a decision today there will be violent conflict on Europe's doorstep, which is what some would have us believe. In this regard, the statements made by the Prime Minister of Kosovo are most welcome and should be received positively.
Firstly, I feel that efforts must be made to understand Serbia's position and to send out a message of respect to Serbia, one of respect for its history, its present and its future. It is obvious that Serbia must be required to cooperate closely with the Court, but it is also clear that some messages from the EU run the risk of being taken in Serbia as disrespectful.
Secondly, there is one thing that I should like to see addressed, at least on the EU's part and that of all actors with a stake in Kosovo's legal and political future, and that is Kosovo's economic situation.
Listening to some of the rhetoric, one may be forgiven for thinking that only a declaration of independence, only a UN resolution establishing Kosovo's legal future, will create wealth in Pristina, provide jobs for thousands of people in an area with over 50% unemployment and create the kind of economic stability that will bring investment.
This is not true. What is lacking is an economic plan for Kosovo. A Kosovo without economic viability, ruined and with 70% unemployment will remain a tragedy for us all. Now is the time to think about this, now is the time when we can exert some influence, which should not in my view be conditional on such independence; rather, we can help Kosovo's economic structures, whether or not we see an independent Kosovo in the future. This is the EU's responsibility, which I do not feel it is exercising.
on behalf of the UEN Group. - I should like to thank the Commissioner and the President-in-Office for their comments.
Martin Luther King said: 'Peace requires not only the absence of violence but also the presence of justice'. If you think about the tragic history of the whole Balkans region, one of the aspects that had been missing for so long was this idea of justice. There can be no peace without justice.
In Martti Ahtisaari's proposals we have an opportunity to take that big step, to take that jump, to find not just the peace but also the justice within it. In an ideal world it should have been left to the people themselves to solve the problem, but they could not find the capacity at the time to come together and find the solution, so one had to be proposed to them. This is our best opportunity to try to find a long-lasting and just peace settlement between the different traditions and the different peoples there.
It is essential that, not only in presenting a new opportunity to Kosovo, we also take into consideration the unique and special concerns that Serbia has. It is important that we have a dialogue not only with Kosovo but also with Serbia, to give them the encouragement to move forward and to find a new path in the nation-building process.
As well as that, from my own experience in Ireland, over the last 10 years the one key element with regard to the solution of conflict and of discrimination and of hatred, is dialogue. Get the sides talking, keep them talking. As slow and difficult as that is, it is the only way to find the just solution to this problem.
on behalf of the Verts/ALE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, anyone who has closely followed recent statements by the EU representatives on Kosovo, and particularly on the role of the EU in future, is bound to be left confused.
Of course, everyone is trying to put together the various pieces of the jigsaw in New York: how can we secure a resolution by the Security Council. In other words, how do we prevent a Russian veto? Of course everyone is doing what they can to guard unity in the European Union, and of course we urge the Kosovans to remain calm. So far, everything is clear.
What, however, will be the precise role of the EU in the near future, and when will the EU be fulfilling it? A random selection from newspapers over the past few days tells me that, according to Cristina Gallach, spokesperson for Mr Solana, the EU will face up to its responsibility and take a decision about Kosovo if Russia continues to say 'no'. In other words, even if we do not get a resolution, the European Union will take action. On 10 July, Mr Solana stated that it is impossible for us to send a mission without a mandate, and this is why we expect a resolution. According to an anonymous EU diplomat on that same day, the EU is hopeful that the new UN resolution will allow for an extensive mission to be sent, even if the future of the province remains unclear. In other words, a mandate will be granted, but there is no need to say anything yet about independence.
Commissioner, Council, I would urge you to tell us finally what a resolution should contain as a minimum in order to spur the EU to send a mission to Kosovo in the short term. In fact, when will we be discussing the sending of a mission? Originally, it was the intention to do this four months after a resolution. Is the EU now prepared to send a mission even though there is not yet any news about independence? I would appreciate some clarity on this, which you owe us and the voters alike.
on behalf of the GUE/NGL Group. - (DE) Mr President, to be brutally frank, it is pretty clear that we have now reached a stalemate. Serbia and Russia have both declared that they will not accept an enforced independence, and Mr Bush has since said that he wants Kosovo to declare its independence unilaterally. So the European Union has a key role to play in the current situation.
There is however a whole range of unhelpful input, such as Mr Barroso's comments comparing the European Union to an 'empire'. That may be borne out by some elements, but is not very helpful in the current situation. The EU is an interested party itself and wants to make Kosovo a virtual UNMIK protectorate. It is quite clear that the original Ahtisaari plan will not happen, and everyone needs to take a deep breath and accept that. An internationally valid solution is needed, where Serbia also agrees to the whole package.
We in the European Parliament urgently need details of the planned CFSP mission in Kosovo. We have not yet received the information, and we urgently need it.
(PL) Mr President, today we are debating the territorial integrity of Serbia and the future of the Kosovo region where every day fundamental human rights are being broken. The Serbian population faces a humanitarian crisis, while the common Christian heritage of Europe is being subjected to systematic destruction by Islamic terrorists. I am surprised how often the events and the current situation in Kosovo are presented to international opinion in a biased way which is damaging to the Serbs. The unprecedented plan to grant Kosovo independence means destroying the territorial integrity of Serbia and further escalating the conflict. The decision to separate Kosovo from Serbia threatens stability throughout the European continent, which may have a domino effect in many other ethnically disputed parts of the continent.
What concerns me is that the authorities in the European Union wish to take sides in this Balkan conflict without having either the right or the mandate to do so. It is clear that the future of Europe and the world should be decided by sovereign states and peoples at international forums such as the UN. For this reason, I also thank Russia and those countries on the forum of the UN Security council who oppose the displacement of borders in Europe. I thank you.
(SK) The international community is facing an extremely important task. A decision must be taken on the future of Kosovo and the coexistence of different communities in the region, based on the principles of equality. The eight years of stabilisation and the search for the most appropriate solution have culminated in the comprehensive proposal from Mr Ahtisaari, which offers an opportunity for a peaceful future for Kosovo.
This, however, requires a unified approach from the entire Union. Hindering the solution could generate dangerous tensions, even warfare, in the region, which is something nobody wants. We are fully aware of the fact that the controlled sovereignty of Kosovo with a permanent international presence may only be instituted subject to a final decision of the UN Security Council. The dismissive attitude of Serbia, stubbornly supported by the Russian Federation, must not erode our resolve. In the given situation, we must always act on the basis of a rational assessment of the causes of this complex problem, which go back eight years, to the time when international forces assumed administration of this territory following the bloody events there.
This specific situation and ensuing developments have demonstrated that the integration of Kosovo into Serbia is unrealistic. Serbia has de facto lost any entitlement to this territory. Despite the concerns of some European politicians and Member States of the Union, e.g. the Slovak Republic, where a schizophrenic state of mind has evolved in connection with the Kosovo problem, I am convinced that this solution will not establish a precedent for other countries. The initial situation in Kosovo was atypical and non-standard. A very important component of stability in this region is the creation of a community of equal citizens, granting minority communities a legal system which would enable them to preserve and develop their identity. In the case of the Serbian community, this means extensive autonomy.
It is essential to expedite the decision-making process in the UN. Only stability and peace in this region may secure the prospect of the Balkans, and specifically Serbia and Kosovo becoming part of the European Community..
(NL) Mr President, I will endorse what Mr Swoboda said before me. I think that the delay that has been agreed upon with the Security Council offers scope for yet another all-out effort to reach agreement within the Security Council. In fact, an agreement such as this is the basis for everything: for unity within the European Union, for the EU's future operation in Kosovo, but also for keeping together the region of former Yugoslavia.
In that sense, it is also important to show the Serbs - even though we support the proposals by Ahtisaari, because they form the backbone of what we want Kosovo to achieve - that we are willing to make another serious attempt to sit down and talk with them about what may still change, about the kind of concessions that are still possible. We should not leave the new Serb Government out in the cold, because it is important, as before, to maintain good relations with that country.
Whilst I am pleased that, over the past few weeks, Commissioner Rehn has made good progress in the contacts, relations and negotiations with the new government, it is important not to confuse progress in relations with Serbia with the Kosovo issue. In short, an all-out effort is called for to still reach consensus, and perhaps at the end we may reach a sound agreement to disagree with our Serb partners in the region.
(NL) Mr President, even in the autumn of 2006, it became evident that the Ahtisaari report would favour independence, with special measures to protect Serb and other minorities. It also became clear that Serbia would refuse to agree to this, and was counting on a Russian veto in the UN Security Council.
Since then, the question has been raised whether such a veto will lead to a unilateral recognition of Kosovo as a state by other states, including the United States and the EU Member States. This is the controversial model by means of which, in 1992, independence of Slovenia and Croatia was recognised by Germany prior to any European or international decisions.
Do you assume that, if necessary, this model will be used once more? Could the application of the controversial model be prevented if the region north of Kosovo's Mitrovica, where the Serbian inhabitants of Kosovo are concentrated, were to be handed back to Serbia? Is, in that case, Serbia's and the Russian Federation's blessing still to be had?
(DE) Mr President, ladies and gentlemen, we had really hoped that by now Kosovo would no longer be an international issue, and that the politicians would have been able to take over responsibility themselves.
Unfortunately President Milošević's legacy lives on after his death and is putting a great strain on the democratic government in Serbia. In 1996, I demonstrated against Milošević in Belgrade together with the members of the current government, and I could wish for nothing better than for this government to be the one to bring Serbia into the European Union. I also experienced the apartheid imposed in Kosovo by Milošević from 1989 until the NATO intervention. It saddens me that far too much nationalism still creeps into discussions in Serbia. If Belgrade were truly concerned about the quality of life for Serbs living in Kosovo and not about the loss of territory, then Belgrade would approve Mr Ahtisaari's plan. It gives the Serbs in Kosovo a degree of self-determination that other minorities in Serbia and the Balkans can only dream of.
If UNMIK leaves now and we cannot fill the vacuum created by the absence of a Security Council resolution, we will be faced with a hopeless situation. Commissioner, you have not provided any answers on this head. As so often in the past, it seems that Europe is not actually willing to take the necessary action in the Balkans.
This indecisiveness is a major problem and will create huge difficulties. It is not in our interest to keep on putting off the Kosovo issue to another day. The collateral damage of our failure to act will be immense.
Like many other states, Russia was part of the Contact Group. So Russia is fully aware that there have been no talks between Belgrade and Priština. It is unrealistic to call for negotiations now, after rejecting Mr Ahtisaari's proposal and refusing to adopt a Security Council resolution. So I urge this House to follow the Commissioner's lead and do everything possible to accommodate Russia's interests, which have nothing to do with Kosovo or Serbia, so that this issue can be resolved.
(HU) A settlement that rewards the Albanians and reserves only punishment for the Serbs will not be durable. The EU is caught in a trap, hostage to the poor Russian-American relations, hostage to Russia's growing power politics. We cannot give in to Russian blackmail, but without Russia there is no good or enduring solution. We cannot give in to Albanian blackmail either, because without EU help, Kosovo is not viable as an independent country.
Serbia lost trustworthiness over past decades, it lost Kosovo through its action against the Albanians of Kosovo, and as a result, Kosovo's independence is inevitable. This matter has to be discussed further, however; unilateral steps must be avoided at all costs. The Ahtisaari plan is good in part, but not sufficient. Its part about minorities is good, and so is territorial autonomy, yet at the same time, the whole of Europe is beholden for having failed for decades to clarify questions of national self-determination and territorial autonomy. These must be spelled out.
President-in-Office of the Council. (PT) Mr President, allow me firstly to greet Mr Rehn, as I did not have the opportunity during my first speech and would like to do so now.
I should like to made four or five brief observations. The first is to reaffirm what I said in my first speech: that simply maintaining the status quo in Kosovo is not sustainable; we must make progress. We are convinced that to maintain the status quo would be a huge mistake for which we would have a high price to pay.
Secondly, as a number of honourable Members have already said here, it is fundamental that the European Union maintains a united stance; in other words, the Member States must remain united with regard to the Kosovo question. We made this appeal on a number of occasions as a Member State and now, during our Presidency, we naturally reinforce it. We have no desire to see the EU divided once again, especially over a fundamental issue that, into the bargain, is happening on European territory. For this reason we have always appealed to the EU and its Member States to remain united in the search for a solution to the impasse in Kosovo.
Thirdly, we believe that we should continue to make every effort on the diplomatic front with the United Nations Security Council towards obtaining a new Security Council resolution on Kosovo. This resolution, as I have said, serves as a basis for the international and European Union presence in Kosovo. We must step up our efforts, and, within the sphere of its competence, the Presidency will continue actively to seek agreement in the Security Council on this new resolution.
Finally, we see very clearly that we must offer the Western Balkan countries, and Serbia in particular, a genuinely European perspective, since Serbia meets all the required criteria and conditions for this European perspective. We were pleased at the decision to re-open negotiations with Serbia with a view to a Stabilisation and Association Agreement with the EU. We believe that this is a crucial step. Ensuring the European perspective for Serbia is of vital importance because it is a vital factor in the stability of the whole of the Balkan region.
Member of the Commission. I shall start with Serbia. Serbia has a tangible European perspective, with the ultimate goal of EU membership once it meets all the conditions of EU accession. That is our point of departure in our relations with Serbia.
After the new democratic government - which is Europe- and reform-oriented - was formed, and after this new government made a clear commitment to cooperation with the ICTY and carried out such effective and practical action to match that commitment, we were able to resume the SAA talks with Serbia about a month ago. It is worth recalling that the Stabilisation and Association Agreement, apart from being a significant agreement, especially in economic and trade relations, is also the gateway, the waystation towards candidate status in the European Union. I have repeated this numerous times in the Serbian public debate, I shall continue to do so and I will show that Serbia has a European future, as long as that country is willing to meet the conditions that this future requires.
We cannot expect that there will be any trading over concessions on Kosovo because of the European track for Serbia, but we can expect that the political debate in Serbia could finally move from the nationalist past towards a European future. What we can expect is that, if there are further talks for a limited period of time, then Serbia should take a constructive attitude and a realistic approach in these talks, instead of repeating the same set phrases that we have been hearing over the past couple of years.
My second point is that international supervision covering both political and security issues will be necessary for some time in Kosovo. Its purpose must be clear: to supervise the implementation of a status settlement that ensures the rights of all communities and the sustainable development of Kosovo. For that we need a resolution from the United Nations Security Council. It is difficult, frankly, to operate under conditions of political uncertainty while the process in the United Nations Security Council is still going on.
We have every right to expect that all Permanent Members of the UN Security Council realise their responsibility in the future security and stability of Europe. We have every right to expect that all the Members in the Security Council realise the great responsibility they have.
In the Commission we are working hard to ensure that the EU will be ready to deploy civilian missions to supervise the implementation of the status settlement. It will be a different mission from that of UNMIK, and we need a sound legal basis in the form of a UN Security Council resolution to ensure the success of this mission.
Finally, all in all, Kosovo and the status process of Kosovo show how much we need the better steering and coordination mechanisms that the reform Treaty should finally provide. It is indeed high time to create more effective and efficient instruments for establishing the EU's Common Foreign and Security Policy.
The debate is closed.
Written statement (Rule 142)
in writing. - The question of the future of Kosovo is part of the aftermath of the horrible wars in the Balkans. We are talking about an area in the heart of Europe. Delaying the question is not an option.
Quoting President Ahtisaari, who conducted 14 months of negotiations between the Serbs and Kosovars, 'a solution will not only be in the interest of the people in Kosovo, but also of vital importance for the regional peace and stability'.
It is hard to disagree. Last March he concluded that there was no ground for agreement between the parties. Later he proposed independence for Kosovo.
The plan has wide international backing. It is time to look ahead not, of course, forgetting the rights of the Serb minority in Kosovo.
Slovenia was the first of the former Yugoslav states to join the EU. Macedonia is a candidate. The rest are queuing.
Hopefully all will end up as members and the past borderlines will loose their significance. Sometimes borders have to be first drawn in order to erase them. This seems to be the case in Kosovo.
According to Commissioner Rehn the Commission supports President Ahtisaari's plan. I think that we should too.